DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/28/2021 have been fully considered but they are not persuasive. Applicant argues that Asif has no disclosure of partitioning an individual frame of the video stream into multiple subframes that are encoded in parallel. Examiner respectfully disagrees. Asif teaches a sub-stream of a video stream being partitioned and parallel processed through an encoder. Asif further teaches, in paragraph 47, that one or more of the images included in a video stream may also be referred to herein as "frame" or "frames." In other words, the video stream is considered as an individual video frame. Applicant also stated that Asif fails to disclose determine, based at least in part on one or more streaming requirements associated with the video stream, a level of parallelism for encoding the frame, wherein the level of parallelism indicates a number of subframes within the frame to be encoded in parallel. Examiner respectfully disagrees. Asif clearly discloses, in paragraph 24, that “the number of the encoded sub-streams included in the packet transmitted to the receiver corresponds to a quality of service associated with the receiver.” Paragraph 38 (PGPUB) of the instant application, refers to Quality of Service (QoS) as one of the streaming requirement. Applicant further argues that Asif has no disclosure of encoding multiple subframes of an individual frame in parallel, and also has no disclosure of sending subframes to a cluster for encoding servers to encode the subframes in parallel. Examiner respectfully disagrees. Asif teaches in paragraph 7, “splitting, by the processor, a video stream into a plurality of sub-streams; encoding, by the processor, each of the sub-streams in parallel; and transmitting, by the processor, a packet to a receiver, wherein the packet includes a number of the encoded sub-streams.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, and 12-27 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)  as being anticipated by Asif et al. (U.S. Patent Publication No. 20180288451) hereinafter referred to as Asif.

Regarding Claim 1, Asif discloses a computing device for distributed and parallel video stream encoding, comprising:
interface circuitry (e.g. a network adapter card or network interface in each computing/processing device receives computer readable program instructions from the network and forwards the computer readable program instructions for storage in a computer readable storage medium within the respective computing/processing device; paragraph 84); and
processing circuitry (e.g. see paragraph 87) to:
receive, via the interface circuitry, a frame of a video stream, wherein the frame is to be encoded by a cluster of encoding servers (e.g. each sub-stream is encoded in parallel in a series of task executor modules 820; paragraph 77);
determine, based at least in part on one or more streaming requirements associated with the video stream, a level of parallelism for encoding the frame, wherein the level of parallelism indicates a number of subframes within the frame to be encoded in parallel (e.g. the number of the encoded sub-streams included in the ;
partition the frame into a plurality of subframes based on the number of subframes to be encoded in parallel, wherein each subframe corresponds to a contiguous spatial region of the frame (e.g. one or more of the images included in a video stream may also be referred to herein as "frame" or "frames". Each of the images 504 are passed through a round-robin temporal splitter 506 which splits the video stream 502 into groups of the images, or groups of pictures (GOPs), where each group of the images forms a sub-stream; paragraph 47. Each sub-stream is encoded in parallel in a series of task executor modules 820; paragraph 77); and
send, via the interface circuitry, the plurality of subframes to the cluster of encoding servers, wherein the cluster of encoding servers is to encode the plurality of subframes in parallel, and wherein each subframe of the plurality of subframes is to be encoded by a particular encoding server of the cluster of encoding servers (e.g. splitting a video stream into a plurality of sub-streams, encoding each of the sub-streams in parallel, and transmitting a packet to a receiver, wherein the packet includes a number of the encoded sub-streams; paragraph 5. Each sub-stream is encoded in parallel in a series of task executor modules 820; paragraph 77).

Regarding Claim 2, Asif discloses the computing device of claim 1, wherein:
the frame comprises an encoded frame (e.g. receiving, by the processor, a packet which includes a number of encoded sub-streams split from a video stream; paragraph 6); and
the processing circuitry to partition the frame into the plurality of subframes based on the number of subframes to be encoded in parallel (e.g. splitting a video stream into a plurality of sub-streams, encoding each of the sub-streams in parallel, and transmitting a  is further to:
decode the encoded frame into a raw frame (e.g. decoding, by the processor, each of the encoded sub-streams; and merging, by the processor, the decoded sub-streams to create a merged version of the video stream; paragraph 25); and
partition the raw frame into the plurality of subframes (e.g. splitting a video stream into a plurality of sub-streams, encoding each of the sub-streams in parallel, and transmitting a packet to a receiver, wherein the packet includes a number of the encoded sub-streams; paragraph 5).

Regarding Claim 3, Asif discloses the computing device of claim 1, wherein the processing circuitry to determine, based at least in part on the or more streaming requirements associated with the video stream, the level of parallelism for encoding the frame is further to:
determine the number of subframes to be encoded in parallel based at least in part on a type of video content within the video stream (e.g. the number of the encoded sub-streams included in the packet transmitted to the receiver corresponds to a quality of service associated with the receiver; paragraph 24).

Regarding Claim 4, Asif discloses the computing device of claim 3, wherein the processing circuitry to determine the number of subframes to be encoded in parallel based on the type of video content within the video stream is further to:
determine the number of subframes to be encoded in parallel based at least in part on a compute requirement for encoding the type of video content within the video stream (e.g. being able to deliver video content having high quality, while using a reduced amount of network bandwidth, and at low latency are desired selling points for service providers. .

Regarding Claim 5, Asif discloses the computing device of claim 1, wherein the processing circuitry to determine, based at least in part on the or more streaming requirements associated with the video stream, the level of parallelism for encoding the frame is further to:
determine the number of subframes to be encoded in parallel based at least in part on a quality of service requirement associated with streaming the video stream (e.g. the number of the encoded sub-streams included in the packet transmitted to the receiver corresponds to a quality of service associated with the receiver; paragraph 24).

Regarding Claim 6, Asif discloses the computing device of claim 5, wherein the quality of service requirement comprises a maximum latency associated with streaming the video stream (e.g. being able to deliver video content having high quality, while using a reduced amount of network bandwidth, and at low latency are desired selling points for service providers. Data compression is often incorporated in an effort to achieve such characteristics; paragraph 2).

Regarding Claim 7, Asif discloses the computing device of claim 1, wherein the processing circuitry to send, via the interface circuitry, the plurality of subframes to the cluster of encoding servers is further to:
multicast the plurality of subframes to the cluster of encoding servers (e.g. the present invention relates to data compression, and more specifically, this invention relates to video multicasting with multiple simultaneous qualities of service; paragraph 1).

the computing device of claim 1, wherein the processing circuitry to send, via the interface circuitry, the plurality of subframes to the cluster of encoding servers is further to:
send, via the interface circuitry (see paragraph 84), frame metadata to the cluster of encoding servers, wherein the frame metadata is to indicate positions of the plurality of subframes within the frame (e.g. each pixel in each image 604 of the video stream 602 is assigned a reference number based on its location across the given image; paragraph 52).

Regarding Claim 9, Asif discloses the computing device of claim 1, wherein the processing circuitry is further to:
partition the frame into one or more subframes to be encoded locally (e.g. splitting a video stream into a plurality of sub-streams, encoding each of the sub-streams in parallel, and transmitting a packet to a receiver, wherein the packet includes a number of the encoded sub-streams; paragraph 5); and
encode the one or more subframes in parallel with the plurality of subframes encoded by the cluster of encoding servers (e.g. splitting a video stream into a plurality of sub-streams, encoding each of the sub-streams in parallel, and transmitting a packet to a receiver, wherein the packet includes a number of the encoded sub-streams; paragraph 5).

Regarding Claim 10, Asif discloses the computing device of claim 1, wherein the cluster of encoding servers is to encode the plurality of subframes using a plurality of video codecs, wherein each subframe of the plurality of subframes is to be encoded using a particular video codec of the plurality of video codecs (e.g. according to paragraph 56, an original image is split into sub-stream of encoding servers and each being parallel processed using a plurality of encoder/transcoder).



Regarding Claim 13, claim 13 is rejected for the same reasons set forth in the rejection of claim 2.

Regarding Claim 14, claim 14 is rejected for the same reasons set forth in the rejection of claim 4.

Regarding Claim 15, claim 15 is rejected for the same reasons set forth in the rejection of claim 8.

Regarding Claim 16, claim 16 is rejected for the same reasons set forth in the rejection of claim 9.

Regarding Claim 17, claim 17 is rejected for the same reasons set forth in the rejection of claim 10.

Regarding Claim 18, claim 18 is rejected for the same reasons set forth in the rejection of claim 1.

Regarding Claim 19, claim 19 is rejected for the same reasons set forth in the rejection of claim 2.

Regarding Claim 20, claim 20 is rejected for the same reasons set forth in the rejection of claim 4.

Regarding Claim 21, claim 21 is rejected for the same reasons set forth in the rejection of claim 9.

Regarding Claim 22, claim 22 is rejected for the same reasons set forth in the rejection of claim 10.

Regarding Claim 23, Asif discloses a system, comprising:
a frame chunking server (e.g. splitting a video stream into a plurality of sub-streams, encoding each of the sub-streams in parallel, and transmitting a packet to a receiver, wherein the packet includes a number of the encoded sub-streams; paragraph 5), wherein the frame chunking server comprises circuitry to:
receive, via a network (see paragraph 84), a frame of a video stream (e.g. the processor pools 110 and 130 are not limited to video encoders or video decoders and may be other types of data processors; paragraph 40);
determine, based at least in part on one or more streaming requirements associated with the video stream, a number of subframes to be encoded in parallel for the frame (e.g. the number of the encoded sub-streams included in the packet transmitted to the receiver corresponds to a quality of service associated with the receiver; paragraph 24);
partition the frame into a plurality of subframes based on the number of subframes to be encoded in parallel (e.g. splitting a video stream into a plurality of sub-streams, encoding each of the sub-streams in parallel, and transmitting a packet to a receiver, wherein the packet includes a number of the encoded sub-streams; paragraph 5); and
send, via the network, the plurality of subframes to a cluster of encoding servers (e.g. splitting a video stream into a plurality of sub-streams, encoding each of the sub-streams in ; and
the cluster of encoding servers (e.g. any desired type of distributed computational resource and/or system may be used to perform the encoding of the sub-streams in parallel. For instance, a cluster and/or cloud computational network may be implemented as would be appreciated by one skilled in the art after reading the present description; paragraph 56), wherein the cluster of encoding servers comprises circuitry to:
receive, via the network, the plurality of subframes from the frame chunking server (e.g. the processor pools 110 and 130 are not limited to video encoders or video decoders and may be other types of data processors; paragraph 40);
encode the plurality of subframes into a plurality of encoded subframes using one or more video codecs, wherein the plurality of subframes is to be encoded by the cluster of encoding servers in parallel, and wherein each subframe of the plurality of subframes is to be encoded by a particular encoding server of the cluster of encoding servers (e.g. according to paragraph 56, an original image is split into sub-stream of encoding servers and each being parallel processed using a plurality of encoder/transcoder); and
send, via the network, the plurality of encoded subframes to a network destination corresponding to the video stream (e.g. splitting a video stream into a plurality of sub-streams, encoding each of the sub-streams in parallel, and transmitting a packet to a receiver, wherein the packet includes a number of the encoded sub-streams; paragraph 5).

Regarding Claim 24, Asif discloses the system of claim 23, wherein each encoding server of the cluster of encoding servers comprises one or more hardware video encoders to encode one or more subframes of the plurality of subframes (e.g. see paragraph 44).

the system of claim 23, wherein the network destination comprises a storage server, wherein the storage server comprises a data storage device to store the plurality of encoded subframes (e.g. storage system 300 of fig. 3).

Regarding Claim 26, Asif discloses the computing device of Claim 1, wherein the plurality of subframes are to be encoded by the cluster of encoding servers within respective time intervals that overlap at least partially (e.g. sub-streams corresponding to certain video streams may be assigned to a scheduling policy which designates a certain time when the sub-streams should be encoded. As a result, multiple video streams and/or sub-streams may be encoded or transcoded in a given system at the same time (e.g., in parallel); paragraph 57).

Regarding Claim 27, Asif discloses the computing device of Claim 1, wherein each encoding server in the cluster of encoding servers comprises:
a corresponding network interface to communicate over the network (e.g. see paragraph 84); and
one or more hardware video encoders (e.g. see paragraph 44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asif; in view of Kumar et al. (U.S. Patent Publication No. 20180234486) hereinafter referred to as Kumar.

Regarding Claim 11, Asif fails to explicitly disclose the computing device of claim 1, further comprising:
a smart network interface controller, wherein the smart network interface controller comprises the interface circuitry and the processing circuitry.
However, Kumar teaches a smart network interface controller, wherein the smart network interface controller comprises the interface circuitry and the processing circuitry (e.g. the above allows the use of compression where it is really needed, and allows a tailoring of compression level to the extent needed. Existing compression approaches, such as smart Network Interface Controllers (NICs) or such as software based solutions, as described above, consider compression algorithms, but not any that would be based on static and dynamic information related to the target at the next hop, and/or not any that would be based on QoS requirements of the data payload; paragraph 49).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Asif’s invention of an apparatus for a video distribution system to include Kumar’s method and system to implement an adaptive compression scheme in a network fabric, to provide a system and method for an adaptive .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAFEMI OLUDAYO SOSANYA whose telephone number is (571)270-1069.  The examiner can normally be reached on M-F 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,BENJAMIN BRUCKART can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OBAFEMI O SOSANYA/Primary Examiner, Art Unit 2423